Case 1:16-cv-07176-ILG-PK Document 56 Filed 09/06/19 Page 1 of 4 PageID #: 943



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
GERARD CAMPBELL

                          Plaintiff,                         MEMORANDUM AND ORDER
                                                             16-CV-7176
        - against -


DRINK DAILY GREENS, LLC

                           Defendant.
---------------------------------------------------------x
GLASSER, Senior United States District Judge:

        Plaintiff Gerard Campbell (“Plaintiff” or “Campbell”) brought a putative consumer class

action against Defendant Drink Daily Greens, LLC (“Drink Daily Greens” or “Defendant”)

alleging (1) deceptive business practices under New York General Business Law (“GBL”) § 349,

(2) false advertising under GBL § 350, and (3) common-law fraud, on the basis that Defendant

sold juice products with misleading labels. (ECF No. 30). At the same time Defendant filed its

motion to dismiss, it served Plaintiff’s counsel with a motion for sanctions pursuant to Rule 11 of

the Federal Rules of Civil Procedure. (ECF No. 11-1). The parties agreed that the Rule 11 motion

should be deferred pending disposition of the motion to dismiss. (ECF No. 25). On September 4,

2018, the Court granted Defendant’s motion to dismiss with prejudice, (ECF No. 46), and now

pending before the Court is Defendant’s renewed Rule 11 motion. (ECF No. 50). For the reasons

explained below, Defendant’s motion is DENIED.

                                               BACKGROUND

        Campbell is a Brooklyn resident who has brought multiple identical putative class actions

against various food and beverage companies, including Whole Foods Market, Jamba Juice, and

Hain Celestial Group, alleging that they sell juice products with misleading labels. (Hagey Decl.,



                                                         1
Case 1:16-cv-07176-ILG-PK Document 56 Filed 09/06/19 Page 2 of 4 PageID #: 944



Exs. 1-3). On December 30, 2016, Campbell commenced this putative class action against Drink

Daily Greens, alleging similar misrepresentations—namely, that its products (i) are “cold-

pressed”; (ii) are “not pasteurized”; (iii) are fresh or have the quality of “freshness”; (iv) are “never

heated”; and (v) have “4.5 pounds of produce pressed into every bottle.” (ECF No. 30 at ¶¶ 18-

54). On March 15, 2017, Drink Daily Greens sent Campbell’s counsel, Joshua Levin-Epstein, a

six-page letter, which explained why his complaint contained false allegations and provided that

if Campbell did not withdraw it, Drink Daily Greens would move for sanctions pursuant to Rule

11. (ECF No. 11-2, Exhibit 9).

        Campbell did not withdraw his complaint and on March 30, 2017, Drink Daily Greens filed

its motion to dismiss, which attached a Rule 11 motion for sanctions as an exhibit. (ECF No. 9;

ECF No. 11-1). In a telephone conference held on April 16, 2017, to discuss a briefing schedule,

Drink Daily Greens explained its filing: “In our Rule 12 motion, we couldn’t file the Rule 11

Motion simultaneously because we have the statutory Safe Harbor requirement. We did put a

footnote into the brief and we did attach the Rule 11 papers to the Court would be aware of it.”

(Tr. 5:11-15). The Court responded that the motion was “very premature, if not inappropriate.”

(Tr. 6:13-14). The parties agreed that the motion for sanctions would be deferred pending

disposition of the motion to dismiss. (ECF No. 25 at 6-7).

        On June 8, 2017, Campbell filed his Second Amended Complaint, (ECF No. 30), and Drink

Daily Greens moved to dismiss it. (ECF No. 38). On September 4, 2018, the Court granted the

motion with prejudice and on November 2, 2018, Drink Daily Greens moved for sanctions.

                                            DISCUSSION

        Rule 11 of the Federal Rules of Civil Procedure provides that

        [b]y presenting to the court a pleading, written motion, or other paper—whether by
        signing, filing, submitting, or later advocating it—an attorney . . . certifies that to

                                                   2
Case 1:16-cv-07176-ILG-PK Document 56 Filed 09/06/19 Page 3 of 4 PageID #: 945



          the best of the person’s knowledge, information, and belief, formed after an inquiry
          reasonable under the circumstances . . . the claims, defenses, and other legal
          contentions are warranted by existing law or by a nonfrivolous argument for
          extending, modifying, or reversing existing law or for establishing new law [and]
          the factual contentions have evidentiary support or, if specifically so identified, will
          likely have evidentiary support after a reasonable opportunity for further
          investigation or discovery . . . .

Fed. R. Civ. P. 11(b)(2). A pleading violates Rule 11 “where it is patently clear that a claim has

absolutely no chance of success under the existing precedents.” Eastway Constr. Corp. v. City of

New York, 762 F.2d 243, 254 (2d Cir. 1985). A court may impose sanctions for violations of Rule

11, either on motion or sua sponte after issuing an order to show cause. See Fed. R. Civ. P.

11(c)(1)-(3).

          “A motion for sanctions must be made separately from any other motion . . . [and] it must

not be filed or be presented to the court if the challenged paper, claim, defense, contention, or

denial is withdrawn or appropriately corrected within 21 days after service or within another time

the court sets.” Fed. R. Civ. P. 11(c)(2). Campbell argues that the Court should deny Drink Daily

Greens’ motion for sanctions because it failed to comply with the 21-day Safe Harbor requirement

when it attached its Rule 11 motion as an exhibit to its 12(b)(6) motion in March 2017. The Court

agrees.

          Drink Daily Greens claims that when it attached its motion for sanctions as an exhibit to

its motion to dismiss, it also served Campbell with that motion, which triggered the 21-day Safe

Harbor requirement. (ECF No. 55 at 10). As support for this argument, it cites to the Court’s

order on March 24, 2017, which noted “[c]oncurrent with filing its 12(b)(6) motion in March,

Defendant served Plaintiff’s counsel with a Rule 11 motion for sanctions.” (ECF No. 25 at 6)

(emphasis added). While the Court still finds that Drink Daily Greens served its Rule 11 motion

upon Campbell at that time, Rule 11 provides that the motion “must not be filed or be presented



                                                     3
Case 1:16-cv-07176-ILG-PK Document 56 Filed 09/06/19 Page 4 of 4 PageID #: 946



to the court” if it is withdrawn or corrected “within 21 days after service.” Fed. R. Civ. P. 11(c)(2)

(emphasis added). Because Drink Daily Greens presented its Rule 11 motion to the Court without

serving the motion upon Campbell at least 21 days beforehand, it violated Rule 11’s Safe Harbor

requirement. Accordingly, its motion for sanctions is denied.

         SO ORDERED.
Dated:         Brooklyn, New York
               September 5, 2019

                                                      /s/
                                                      I. Leo Glasser
                                                      Senior United States District Judge




                                                  4
